Name: Decision of the EEA Joint Committee No 139/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: agricultural activity;  means of agricultural production;  health;  cooperation policy;  agricultural policy;  trade
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(14)Decision of the EEA Joint Committee No 139/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0028 - 0029Decision of the EEA Joint CommitteeNo 139/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 95/94/EC of 24 March 1995 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries(2), is to be incorporated into the Agreement.(3) Commission Decision 97/170/EC of 18 February 1997 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries(3), is to be incorporated into the Agreement.(4) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 173 (Commission Decision 98/424/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"174. 395 D 0094: Commission Decision 95/94/EC of 24 March 1995 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (OJ L 73, 1.4.1995, p. 87), as amended by:- 397 D 0170: Commission Decision 97/170/EC of 18 February 1997 (OJ L 68, 8.3.1997, p. 27)."Article 2The texts of Decisions 95/94/EC and 97/170/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 3This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 73, 1.4.1995, p. 87.(3) OJ L 68, 8.3.1997, p. 27.